DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection set forth.

Claim Objections
2.	Claims 1, 8, and 15 are objected to because of the following informalities:  Line 15 of the claim recites “the binding identifier at least one of”. The claim limitation should recite “the binding identifier including or includes at least one of” in order for the claim limitation to be grammatically correct.  Appropriate correction is required. Independent claims 8 and 15 which recite similar limitations, are also objected to for the same reason as independent claim 1.

Claim 8 is objected to because of the following informalities: Lines 1-3 of the claim recites, “A first network device, comprising: one or more processors are configured to”.   The claim limitation should recite “A first network device, comprising: one or more processors which or that are configured to” in order for the claim limitation to be grammatically correct. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. US (2019/0158408) in view of McCann et al. US (2012/0225679).   

Regarding Claim 15, LI discloses a non-transitory computer-readable medium (see Para [0301] i.e., non-transitory storage 2230, [0303] & [0305]) storing instructions (see Para [0299] i.e., the memory providing instructions for execution by the processors to perform the method as described herein), the instructions comprising: one or more instructions that, when executed by one or more processors (see Fig. 22, Processor 2210 & Para [0299] i.e., the memory providing instructions for execution by the processors to perform the method as described herein, cause the one or more processors (see Fig. 22, Processor 2210) to: receive, from a policy control function (PCF) device (see Fig. 13 i.e., S-PCF 1324), a binding request (see Fig. 13 i.e., Step 1302. Subscribe to PCF binding information (i.e., “binding request”) & Para [0208] i.e., The S-PCF 1324 subscribes to receive the serving PCF of that peer PDU session by providing the IP address or the UE identifier to a Binding Selection Function (BSF) 1328)

see Para’s [0099] i.e., the PCF makes the correlation decision and generates session correlation policy, [0104] i.e., the policy contains information indicative of the involved PDU sessions, [0160] i.e., policy rules may be used for the purpose of P2P path establishment, P2P traffic handling, or both, [0200-0201] i.e., P2P traffic related policy, [0218] i.e., policy decisions for multiple PDU sessions, & [0208] i.e., The S-PCF 1324 also identifies that the peer PDU Session (or the associated UE) is the primary PDU session (e.g. associated with the primary UE or head UE). The S-PCF 1324 subscribes (i.e., “binding request”) to receive the serving PCF of that peer PDU session by providing the IP address or the UE identifier (i.e., information relating a user equipment associated with the PDU session) to a Binding Selection Function (BSF) 1328. The BSF 1328 maintains the information binding between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session)

associated with the access and mobility policy, (see Fig. 15 i.e., Mobility event notification 1501c &  Para’s [0152] i.e., location area of the UE group & [0153] i.e., the SMF selects a PCF. In operation (906) The SMF 922 obtains operator policy from the selected PCF 926 & [0221] i.e., a UE mobility event occurs, and, when the PCF subscribes to UE mobility events, the SMF 1524 notifies relevant events to the PCF 1526. For example, the UE mobility event may be triggered when the UE moves in or out of an area of interest specified by the PCF, and the notification may indicate same…Fig. 15 illustrates use of a master PCF for jointly generating policies for correlated PDU sessions to facilitate P2P path optimization & [0222] i.e., P2P bridge selection or reselection by PCF 1526 defined by application location(s) and mobility event notification 1501c. (i.e., “access and mobility policy associated with the user equipment”)).   

determine, based on the binding request (see Fig. 13 i.e., Step 1302. Subscribe to PCF binding information (i.e., “binding request”) & Para [0208] i.e., The S-PCF 1324 subscribes to receive the serving PCF of that peer PDU session by providing the IP address or the UE identifier to a Binding Selection Function (BSF) 1328), an association between the PCF device and the user equipment, (see Para [0208] i.e., The BSF 1328 maintains the information binding (i.e., “association”) between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session & Para [0208] i.e., PDU session is associated with a UE according to UE IP address or identifier). 

generate, based on the association between the PCF device and the user equipment (see Para [0208] i.e., The BSF 1328 maintains the information binding (i.e., “association”)), binding data (see Fig. 13 i.e., steps 1302-1303 i.e., binding information generated by BSF 1328 & Para [0208] i.e., The BSF 1328 maintains the information binding between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session…In operation (1303), the BSF 1328 notifies the S-PCF 1324 regarding the PCF binding information (i.e., generating “binding data” by BSF 1328), which indicates the serving PCF of the peer PDU session (e.g., the T-PCF 1326)). 
see Fig. 13, step 1303 & Para [0208] i.e., In operation (1303), the BSF 1328 notifies the S-PCF 1324 regarding the PCF binding information, which indicates the serving PCF of the peer PDU session (e.g., the T-PCF 1326). For example, the indication may include the network (e.g. IP) address of T-PCF or the identifier of the T-PCF.), the PCF device, the access and mobility policy, or the association between the PCF device and the user equipment; (see Para [0208] i.e., The BSF 1328 maintains the information binding (i.e., “association”) between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session & Para [0208] i.e., PDU session is associated with a UE according to UE IP address or identifier).

and cause an action to be performed in connection with the binding data, (see Para [0208] i.e., In operation (1303), the BSF 1328 notifies the S-PCF 1324 regarding the PCF binding information, which indicates the serving PCF of the peer PDU session (e.g., the T-PCF 1326). For example, the indication may include the network (e.g. IP) address of T-PCF or the identifier of the T-PCF).

While LI discloses assigning a binding identifier to the binding data in order to index the binding data (Renzullo, see Para’s [0022], [0026-0027], [0029] i.e., The user IDs are keys that are used to look up (i.e., “index”) the server (e.g., PCRF) that is assigned to a given client session. User IDs include keys that are indexed or associated with a serving PCRF and stored as binding information 120 in a binding (routing) table, a database, etc., [0030] i.e.,  MPSR 110 is configured to receive and/or intercept all messages, even messages from nodes and/or interfaces that communicate across different protocols, and extract and store the client identifiers and policy server identifiers as binding information so that future messages may be correlated to a same server that is assigned to that client and/or client session…MPSR 110 is configured to store the client identifier and the assigned policy server identifier for use in future routing decisions, [0031-0032] i.e., MPSR 110 utilizes the user IDs as keys to index, lookup, and/or otherwise determine which server is appropriate for all protocol messages communicated during one session [0068], & [0073]), LI does not disclose assign a binding identifier to the binding data, the binding identifier being configured to index the binding data, and the binding identifier at least one of: being specific to a session policy associated with the user equipment or corresponding to a group of user equipment. However the claim feature would be rendered obvious in view of McCann et al. US (2012/0225679).   

McCann discloses assign a binding identifier to the binding data, (see Para [0031] i.e., For example, DSR 104 may use identification information (e.g., a session ID (i.e., “session policy”) and/or a user identifier) as binding key information when querying DBR 102 or DB 128 for a relevant HSS binding record)

the binding identifier being configured to index the binding data (see Para [0031] i.e., For example, DSR 104 may use identification information (e.g., a session ID (i.e., “session policy”) and/or a user identifier) as binding key information when querying (i.e., “index”) DBR 102 or DB 128 for a relevant HSS binding record)
see Para’s [0019] i.e., The present subject matter may also include a binding repository, such as a session binding repository (BSR), for maintaining binding records that associates a node and a given subscriber, session (i.e., “session policy”), and/or other identifiers, [0025] i.e., policy profile information associated with the mobile subscriber,  [0027-0029] i.e., binding record being specific to a session identifier (i.e., “session policy”) associated with the user, [0030] i.e., The ULR message may include identification information, such as a session ID (i.e., “session policy”) and a user name (e.g., an IMSI value), [0031] i.e., For example, DSR 104 may use identification information (e.g., a session ID (i.e., “session policy”) and/or a user identifier) as binding key information when querying DBR 102 or DB 128 for a relevant HSS binding record, [0066] i.e., HSS binding record may be generated and stored in DBR 102 indicating that the multiple HSSs are capable of processing Diameter messages associated with the given subscriber and/or session (i.e., “session policy”), & [0077-0078]). 

(McCann suggests the binding record is indexed by the DSR 104 (see Para [0031] i.e., binding key information when querying DBR 102 or DB 128 for a relevant HSS binding record) for appropriately routing messages to an appropriate HSS for processing and servicing the received message according to the given user ID and session ID associated with the user (see Fig. 3 & Para’s [0030-0031]). 



Regarding Claim 16, the combination of LI in view of McCann  discloses the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to receive the binding request, cause the one or more processors to: receive information relating to a network address of the PCF device that distinguishes the PCF device from a set of PCF devices, (LI, see Para [0208] i.e., The BSF 1328 maintains the information binding between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session… In operation (1303), the BSF 1328 notifies the S-PCF 1324 regarding the PCF binding information, which indicates the serving PCF of the peer PDU session (e.g., the T-PCF 1326). For example, the indication may include the network (e.g. IP) address of T-PCF or the identifier of the T-PCF).
 
LI, see Para [0208] i.e., The S-PCF 1324 subscribes to receive the serving PCF of that peer PDU session by providing the IP address or the UE identifier to a Binding Selection Function (BSF) 1328), a network address of the user equipment (LI, see Para [0208] i.e., The S-PCF 1324 subscribes to receive the serving PCF of that peer PDU session by providing the IP address or the UE identifier to a Binding Selection Function (BSF) 1328), a data network name associated with the user equipment (LI, see Para [0081] i.e., DNN), a subscription permanent identifier (SUPI) of the user equipment (LI, see Para [0247] i.e., SUPI), or a group identifier of a set of user equipment associated with the user equipment.  

Regarding Claim 18, the combination of LI in view of McCann discloses the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to generate the binding data, cause the one or more processors to: generate information relating to one or more of a user identity associated with the user equipment, a network address of the user equipment, a data network name associated with the user equipment, a subscription permanent identifier (SUPI) of the user equipment, a group identifier of a set of user equipment that includes the user equipment, or a network address of the second network device, (LI, see Fig. 13 i.e., steps 1302-1303 i.e., binding information generated by BSF 1328 & Para [0208] i.e., The BSF 1328 maintains the information binding between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session…In operation (1303), the BSF 1328 notifies the S-PCF 1324 regarding the PCF binding information, which indicates the serving PCF of the peer PDU session (e.g., the T-PCF 1326). For example, the indication may include the network (e.g. IP) address of T-PCF or the identifier of the T-PCF). 
.  
Regarding Claim 19, the combination of LI in view of McCann  discloses the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to cause the action to be performed, cause the one or more processors to: store, in a data structure (LI, see Fig. 22, Memory 2220), respective binding data associated with one or more user equipment (LI, see Para [0208] i.e., The BSF 1328 maintains (i.e., “store”) the information binding between PCF and PDU Session); update the data structure with the respective binding data associated with the user equipment (LI, see Fig. 13, step 1307 i.e., Update PCF binding information & Para [0210]); and enable the respective binding data associated with the user equipment to be identified, within the data structure (LI, see Fig. 13, step 1303 i.e., PCF binding notify & Para [0208] i.e., The BSF 1328 maintains the information binding between PCF and PDU Session…In operation (1303), the BSF 1328 notifies the S-PCF 1324 regarding the PCF binding information, which indicates the serving PCF of the peer PDU session (e.g., the T-PCF 1326). For example, the indication may include the network (e.g. IP) address of T-PCF or the identifier of the T-PCF), using one or more of a binding identifier associated with the binding data, a user identity associated with the LI, see Para [0081] i.e., DNN), a subscription permanent identifier (SUPI) of the user equipment (LI, see Para [0247] i.e., SUPI), or a group identifier of a set of user equipment associated with the user equipment.  


4.	Claims 1-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. US (2019/0158408) in view of Renzullo et al. US (2016/0373348), and further in view of McCann et al. US (2012/0225679).   

Regarding 1, LI discloses a method, comprising: receiving, by a first network device (see Fig. 13 i.e., BSF 1328) and from a second network device (see Fig. 13 i.e., S-PCF 1324), a binding request (see Fig. 13 i.e., Step 1302. Subscribe to PCF binding information (i.e., “binding request”) & Para [0208] i.e., The S-PCF 1324 subscribes to receive the serving PCF of that peer PDU session by providing the IP address or the UE identifier to a Binding Selection Function (BSF) 1328) that includes information relating to one or more of the second network device, a type of a session policy generated by the second network device, or a user equipment associated with the session policy (see Para’s [0099] i.e., the PCF makes the correlation decision and generates session correlation policy, [0104] i.e., the policy contains information indicative of the involved PDU sessions, [0160] i.e., policy rules may be used for the purpose of P2P path establishment, P2P traffic handling, or both, [0200-0201] i.e., P2P traffic related policy, [0218] i.e., policy decisions for multiple PDU sessions, & [0208] i.e., The S-PCF 1324 also identifies that the peer PDU Session (or the associated UE) is the primary PDU session (e.g. associated with the primary UE or head UE). The S-PCF 1324 subscribes (i.e., “binding request”) to receive the serving PCF of that peer PDU session by providing the IP address or the UE identifier (i.e., information relating a user equipment associated with the PDU session) to a Binding Selection Function (BSF) 1328. The BSF 1328 maintains the information binding between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session);

determining, by the first network device (see Fig. 13 i.e., BSF 1328) and based on the binding request (see Fig. 13 i.e., 1302 & Para [0208] i.e., operation 1302), an association between the second network device and the user equipment, (see Para [0208] i.e., The BSF 1328 maintains the information binding (i.e., “association”) between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session & Para [0208] i.e., PDU session is associated with a UE according to UE IP address or identifier). 

generating, by the first network device (see Fig. 13 i.e., BSF 1328) and based on the association between the second network device and the user equipment (see Para [0208] i.e., The BSF 1328 maintains the information binding (i.e., “association”)), binding data (see Fig. 13 i.e., steps 1302-1303 i.e., binding information generated by BSF 1328 & Para [0208] i.e., The BSF 1328 maintains the information binding between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session…In operation (1303), the BSF 1328 notifies the S-PCF 1324 regarding the PCF binding information (i.e., generating “binding data” by BSF 1328), which indicates the serving PCF of the peer PDU session (e.g., the T-PCF 1326)). 

that includes information relating to one or more of the user equipment, the second network device (see Fig. 13, step 1303 & Para [0208] i.e., In operation (1303), the BSF 1328 notifies the S-PCF 1324 regarding the PCF binding information, which indicates the serving PCF of the peer PDU session (e.g., the T-PCF 1326). For example, the indication may include the network (e.g. IP) address of T-PCF or the identifier of the T-PCF.), the type of the session policy, or the association between the second network device and the user equipment, (see Para [0208] i.e., The BSF 1328 maintains the information binding (i.e., “association”) between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session & Para [0208] i.e., PDU session is associated with a UE according to UE IP address or identifier). 

and causing, by the first network device (see Fig. 13 i.e., BSF 1328), an action to be performed (see Fig. 13 i.e., step 1303. PCF binding notify) in connection with one or more of the binding data or the binding identifier, (see Para [0208] i.e., In operation (1303), the BSF 1328 notifies the S-PCF 1324 regarding the PCF binding information, which indicates the serving PCF of the peer PDU session (e.g., the T-PCF 1326). For example, the indication may include the network (e.g. IP) address of T-PCF or the identifier of the T-PCF).

LI, see Fig. 13 i.e., PCF binding information from BSF 1328 & Para [0208] i.e., The BSF 1328 maintains the information binding between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session…In operation (1303), the BSF 1328 notifies the S-PCF 1324 regarding the PCF binding information, which indicates the serving PCF of the peer PDU session) LI does not disclose assigning a binding identifier to the binding data, the binding identifier being configured to index the binding data associated with the user equipment. However the claim limitations would be rendered obvious in view of Renzullo et al. US (2016/0373348).  

Renzullo assigning a binding identifier to the binding data, (see Fig. 1 i.e., Binding Information 120 & Para [0030] i.e., Notably, MPSR 110 is configured to receive and/or intercept all messages, even messages from nodes and/or interfaces that communicate across different protocols, and extract and store the client identifiers (i.e., “binding identifier”) and policy server identifiers (i.e., “binding identifier”) as binding information (i.e., “binding data”) so that future messages may be correlated to a same server that is assigned to that client and/or client session & [0068] i.e., Routing engine 606 also determines whether the traffic for a given client session has been assigned to a PCRF (e.g., 104A, 104B, and 104C, Fig. 1). If traffic for a client session has been assigned, routing engine 606 routes the different protocol messages to the PCRF to which the client session has been assigned based on the stored binding information…Routing engine stores the binding information (e.g., one or more client identifiers (i.e., “binding identifier”) and a policy server identifier (i.e., “binding identifier”)) as binding information 120 for future routing, [0073] i.e., Client identifiers may be obtained via extraction and stored, along with a policy identifier as binding information). 

the binding identifier being configured to index the binding data (see Fig. 1 i.e., Binding Information 120 & Para [0030] i.e., Notably, MPSR 110 is configured to receive and/or intercept all messages, even messages from nodes and/or interfaces that communicate across different protocols, and extract and store the client identifiers (i.e., “binding identifier”) and policy server identifiers (i.e., “binding identifier”) as binding information (i.e., “binding data”) so that future messages may be correlated (i.e., “binding data is indexed”) to a same server that is assigned to that client and/or client session & [0068] i.e., Routing engine 606 also determines whether the traffic for a given client session has been assigned to a PCRF (e.g., 104A, 104B, and 104C, Fig. 1). If traffic for a client session has been assigned, routing engine 606 routes the different protocol messages to the PCRF to which the client session has been assigned based on the stored binding information (i.e., “binding data is indexed”)…Routing engine stores the binding information (e.g., one or more client identifiers (i.e., “binding identifier”) and a policy server identifier (i.e., “binding identifier”)) as binding information 120 for future routing (i.e., “binding data is indexed”), [0073] i.e., Client identifiers may be obtained via extraction and stored, along with a policy identifier as binding information). 

see Para’s [0030] & [0068])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the binding data generated by the first network device as disclosed in LI to assign a binding identifier to the binding data, the binding identifier being configured to index the binding data associated with the user equipment as performed for the binding information disclosed in the teachings of Renzullo because the motivation lies in Renzullo that the routing engine stores the binding information for future routing so that future messages may be correlated to a same server that is assigned to that client and/or client session.
  
While the combination of LI in view of Renzullo discloses assigning a binding identifier to the binding data in order to index the binding data (Renzullo, see Para’s [0022], [0026-0027], [0029] i.e., The user IDs are keys that are used to look up (i.e., “index”) the server (e.g., PCRF) that is assigned to a given client session. User IDs include keys that are indexed or associated with a serving PCRF and stored as binding information 120 in a binding (routing) table, a database, etc., [0030] i.e.,  MPSR 110 is configured to receive and/or intercept all messages, even messages from nodes and/or interfaces that communicate across different protocols, and extract and store the client identifiers and policy server identifiers as binding information so that future messages may be correlated to a same server that is assigned to that client and/or client session…MPSR 110 is configured to store the client identifier and the assigned policy server identifier for use in future routing decisions, [0031-0032] i.e., MPSR 110 utilizes the user IDs as keys to index, lookup, and/or otherwise determine which server is appropriate for all protocol messages communicated during one session [0068], & [0073]), LI in view of Renzullo does not disclose the binding identifier at least one of: being specific to a session policy associated with the user equipment or corresponding to a group of user equipment. However the claim feature would be rendered obvious in view of McCann et al. US (2012/0225679).   

McCann discloses a binding identifier at least one of: being specific to a session policy associated with a user equipment (see Para’s [0019] i.e., The present subject matter may also include a binding repository, such as a session binding repository (BSR), for maintaining binding records that associates a node and a given subscriber, session (i.e., “session policy”), and/or other identifiers, [0025] i.e., policy profile information associated with the mobile subscriber,  [0027-0029] i.e., binding record being specific to a session identifier (i.e., “session policy”) associated with the user, [0030] i.e., The ULR message may include identification information, such as a session ID (i.e., “session policy”) and a user name (e.g., an IMSI value), [0031] i.e., For example, DSR 104 may use identification information (e.g., a session ID (i.e., “session policy”) and/or a user identifier) as binding key information when querying DBR 102 or DB 128 for a relevant HSS binding record, [0066] i.e., HSS binding record may be generated and stored in DBR 102 indicating that the multiple HSSs are capable of processing Diameter messages associated with the given subscriber and/or session (i.e., “session policy”), & [0077-0078]). 
see Para [0031] i.e., binding key information when querying DBR 102 or DB 128 for a relevant HSS binding record) for appropriately routing messages to an appropriate HSS for processing and servicing the received message according to the given user ID and session ID associated with the user (see Fig. 3 & Para’s [0030-0031]). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the binding identifier used to index the binding data for routing messages of the user as disclosed in LI in view of Renzullo to be specific to a session policy associated with the user equipment such as the binding identification information disclosed in McCann who discloses the binding identification information is used to index binding records in a session binding repository according to a user identifier and session identifier as binding key information because the motivation lies in McCann for indexing the binding record for appropriately routing messages to an appropriate HSS for processing and servicing the received message according to the given user ID and session ID associated with the user. 

Regarding Claim 2, the combination of LI in view of Renzullo, and further in view of McCann discloses the method of claim 1, wherein the first network device includes a binding support function (BSF) device (LI, see Fig. 13 i.e., BSF 1328 & Para [0208]) and the second network device includes a policy control function (PCF) device, (LI, see Fig. 13 i.e., PCF & Para [0208] i.e., The BSF 1328 maintains the information binding between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session).
LI, see Para’s [0099] i.e., the PCF makes the correlation decision and generates session correlation policy (i.e., “session management policy”), [0104] i.e., the policy contains information indicative of the involved PDU sessions, [0160] i.e., policy rules may be used for the purpose of P2P path establishment, P2P traffic handling, or both, [0200-0201] i.e., P2P traffic related policy, [0218] i.e., policy decisions for multiple PDU sessions, & Para [0208] i.e., The S-PCF 1324 also identifies that the peer PDU Session (or the associated UE) is the primary PDU Session (i.e., “session management policy”) (e.g. associated with the primary UE or head UE). The S-PCF 1324 subscribes to receive the serving PCF of that peer PDU Session (i.e., “session management policy”) by providing the IP address or the UE identifier to a Binding Selection Function (BSF) 1328. The BSF 1328 maintains the information binding between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session (i.e., “session management policy”)). 
 
Regarding Claim 4, the combination of LI in view of Renzullo, and further in view of McCann discloses the method of claim 1, wherein receiving the binding request comprises: receiving information relating to one or more of a user identity associated with the user equipment (LI, see Para [0208] i.e., The S-PCF 1324 subscribes to receive the serving PCF of that peer PDU session by providing the IP address or the UE identifier to a Binding Selection Function (BSF) 1328), a network address of the user LI, see Para [0208] i.e., The S-PCF 1324 subscribes to receive the serving PCF of that peer PDU session by providing the IP address or the UE identifier to a Binding Selection Function (BSF) 1328), a data network name associated with the user equipment (LI, see Para [0081] i.e., DNN), a subscription permanent identifier (SUPI) of the user equipment (LI, see Para [0247] i.e., SUPI), or a group identifier of a set of user equipment that includes the user equipment.  

Regarding Claim 5, the combination of LI in view of Renzullo, and further in view of McCann discloses the method of claim 1, wherein determining the association between the second network device and the user equipment comprises: determining that the second network device is a policy control function (PCF) device (LI, see Para [0208] i.e., The BSF 1328 maintains the information binding (i.e., “association”) between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session) that generated an access and mobility policy for the user equipment, (LI, see Fig. 15 i.e., mobility event notification 1501c. & Para’s [0152] i.e., location area of the UE group & [0153] i.e., the SMF selects a PCF. In operation (906) The SMF 922 obtains operator policy from the selected PCF 926 & [0221] i.e., a UE mobility event occurs, and, when the PCF subscribes to UE mobility events, the SMF 1524 notifies relevant events to the PCF 1526. For example, the UE mobility event may be triggered when the UE moves in or out of an area of interest specified by the PCF, and the notification may indicate same…Fig. 15 illustrates use of a master PCF for jointly generating policies for correlated PDU sessions to facilitate P2P path optimization & [0222] i.e., P2P bridge selection or reselection by PCF 1526 defined by application location(s) and mobility event notification 1501c. (i.e., “access and mobility policy for the user equipment”)).   

Regarding Claim 6, the combination of LI in view of Renzullo, and further in view of McCann discloses the method of claim 1, wherein causing the action to be performed comprises: receiving, from a third network device (LI, see Fig. 13 i.e., AF 1330), a query relating to the user equipment (LI, see Fig. 13 i.e., step 1301. AF request & Para [0208] i.e., In operation 1301), the AF 1330 sends an AF request…The AF request is transported to the current serving PCF (S-PCF) 1324 of the PDU session related to the AF request), wherein the third network device includes one of an application function (AF) device (LI, see Fig. 13 i.e., AF 1330 & Para [0208] i.e., In operation 1301), the AF 1330 sends an AF request) or a network exposure function (NEF) device; identifying respective binding data associated with the user equipment; (see Para [0208] i.e., The BSF 1328 maintains the information binding (i.e., “association”) between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session & Para [0208] i.e., PDU session is associated with a UE according to UE IP address or identifier). 

LI does not disclose transmitting, to the third network device, the binding identifier associated with the binding data. However the claim feature would be rendered obvious in view of Renzullo et al. US (2016/0373348).   

Renzullo discloses transmitting, to a third network device (see Para [0002] i.e., For example, an access node (e.g., an application function (AF), may establish a policy session with a PCRF to obtain policy and charging instructions for sessions involving a given client), the binding identifier associated with the binding data (see Para’s [0002] i.e., policy obtained by AF & [0030] i.e., policy server identifiers (i.e., “binding identifier”) as binding information (i.e., “binding data”) & [0068]). 

(Renzullo suggests the application function obtains policy and charging instructions for sessions involving a given client (see Para’s [0002], [0030], & [0068])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first network device which generates the binding data as disclosed in LI to transmit or send, to the third network device or AF, the binding data based on the teachings of Renzullo who discloses the AF obtaining binding identifier information sent from a network device because the motivation lies in Renzullo that the application function (AF) obtains policy and charging instructions for sessions involving a given client for appropriately routing the traffic of the session in the network system.  

Regarding Claim 8, LI discloses a first network device (see Fig. 13, BSF 1328 & Para [0208]), comprising: one or more processors (see Fig. 22, Processor 2210 & Para [0301]) are configured to: receive, from a second network device (see Fig. 13 i.e., S-PCF 1324), a binding request (see Fig. 13 i.e., Step 1302. Subscribe to PCF binding information (i.e., “binding request”) & Para [0208] i.e., The S-PCF 1324 subscribes to receive the serving PCF of that peer PDU session by providing the IP address or the UE identifier to a Binding Selection Function (BSF) 1328) that includes see Para’s [0099] i.e., the PCF makes the correlation decision and generates session correlation policy, [0104] i.e., the policy contains information indicative of the involved PDU sessions, [0160] i.e., policy rules may be used for the purpose of P2P path establishment, P2P traffic handling, or both, [0200-0201] i.e., P2P traffic related policy, [0218] i.e., policy decisions for multiple PDU sessions, & [0208] i.e., The S-PCF 1324 also identifies that the peer PDU Session (or the associated UE) is the primary PDU session (e.g. associated with the primary UE or head UE). The S-PCF 1324 subscribes (i.e., “binding request”) to receive the serving PCF of that peer PDU session by providing the IP address or the UE identifier (i.e., information relating a user equipment associated with the PDU session) to a Binding Selection Function (BSF) 1328. The BSF 1328 maintains the information binding between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session) associated with the access and mobility policy, (see Fig. 15 i.e., Mobility event notification 1501c &  Para’s [0152] i.e., location area of the UE group & [0153] i.e., the SMF selects a PCF. In operation (906) The SMF 922 obtains operator policy from the selected PCF 926 & [0221] i.e., a UE mobility event occurs, and, when the PCF subscribes to UE mobility events, the SMF 1524 notifies relevant events to the PCF 1526. For example, the UE mobility event may be triggered when the UE moves in or out of an area of interest specified by the PCF, and the notification may indicate same…Fig. 15 illustrates use of a master PCF for jointly generating policies for correlated PDU sessions to facilitate P2P path optimization & [0222] i.e., P2P bridge selection or reselection by PCF 1526 defined by application location(s) and mobility event notification 1501c. (i.e., “access and mobility policy associated with the user equipment”)).   

determine, based on the binding request (see Fig. 13 i.e., Step 1302. Subscribe to PCF binding information (i.e., “binding request”) & Para [0208] i.e., The S-PCF 1324 subscribes to receive the serving PCF of that peer PDU session by providing the IP address or the UE identifier to a Binding Selection Function (BSF) 1328), an association between the second network device and the user equipment; (see Para [0208] i.e., The BSF 1328 maintains the information binding (i.e., “association”) between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session & Para [0208] i.e., PDU session is associated with a UE according to UE IP address or identifier). 

generate, based on the association between the second network device and the user equipment (see Para [0208] i.e., The BSF 1328 maintains the information binding (i.e., “association”)), binding data (see Fig. 13 i.e., steps 1302-1303 i.e., binding information generated by BSF 1328 & Para [0208] i.e., The BSF 1328 maintains the information binding between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session…In operation (1303), the BSF 1328 notifies the S-PCF 1324 regarding the PCF binding information (i.e., generating “binding data” by BSF 1328), which indicates the serving PCF of the peer PDU session (e.g., the T-PCF 1326)). 

that includes information relating to one or more of the user equipment, the second network device (see Fig. 13, step 1303 & Para [0208] i.e., In operation (1303), the BSF 1328 notifies the S-PCF 1324 regarding the PCF binding information, which indicates the serving PCF of the peer PDU session (e.g., the T-PCF 1326). For example, the indication may include the network (e.g. IP) address of T-PCF or the identifier of the T-PCF.), the access and mobility policy, or the association between the second network device and the user equipment; (see Para [0208] i.e., The BSF 1328 maintains the information binding (i.e., “association”) between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session & Para [0208] i.e., PDU session is associated with a UE according to UE IP address or identifier).

and cause an action (see Fig. 13 i.e., step 1303. PCF binding notify) to be performed in connection with one or more of the binding data or the binding identifier, (see Para [0208] i.e., In operation (1303), the BSF 1328 notifies the S-PCF 1324 regarding the PCF binding information, which indicates the serving PCF of the peer PDU session (e.g., the T-PCF 1326). For example, the indication may include the network (e.g. IP) address of T-PCF or the identifier of the T-PCF).

While LI discloses assigning, by the first network device, the binding data (LI, see Fig. 13 i.e., PCF binding information from BSF 1328 & Para [0208] i.e., The BSF 1328 maintains the information binding between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session…In operation (1303), the BSF 1328 notifies the S-PCF 1324 regarding the PCF binding information, which indicates the serving PCF of the peer PDU session), LI does not disclose assigning a binding identifier to the binding data, the binding identifier being configured to index the binding data associated with the user equipment. However the claim limitations would be rendered obvious in view of Renzullo et al. US (2016/0373348).  

Renzullo assigning a binding identifier to the binding data, (see Fig. 1 i.e., Binding Information 120 & Para [0030] i.e., Notably, MPSR 110 is configured to receive and/or intercept all messages, even messages from nodes and/or interfaces that communicate across different protocols, and extract and store the client identifiers (i.e., “binding identifier”) and policy server identifiers (i.e., “binding identifier”) as binding information (i.e., “binding data”) so that future messages may be correlated to a same server that is assigned to that client and/or client session & [0068] i.e., Routing engine 606 also determines whether the traffic for a given client session has been assigned to a PCRF (e.g., 104A, 104B, and 104C, Fig. 1). If traffic for a client session has been assigned, routing engine 606 routes the different protocol messages to the PCRF to which the client session has been assigned based on the stored binding information…Routing engine stores the binding information (e.g., one or more client identifiers (i.e., “binding identifier”) and a policy server identifier (i.e., “binding identifier”)) as binding information 120 for future routing, [0073] i.e., Client identifiers may be obtained via extraction and stored, along with a policy identifier as binding information). 

see Fig. 1 i.e., Binding Information 120 & Para [0030] i.e., Notably, MPSR 110 is configured to receive and/or intercept all messages, even messages from nodes and/or interfaces that communicate across different protocols, and extract and store the client identifiers (i.e., “binding identifier”) and policy server identifiers (i.e., “binding identifier”) as binding information (i.e., “binding data”) so that future messages may be correlated (i.e., “binding data is indexed”) to a same server that is assigned to that client and/or client session & [0068] i.e., Routing engine 606 also determines whether the traffic for a given client session has been assigned to a PCRF (e.g., 104A, 104B, and 104C, Fig. 1). If traffic for a client session has been assigned, routing engine 606 routes the different protocol messages to the PCRF to which the client session has been assigned based on the stored binding information (i.e., “binding data is indexed”)…Routing engine stores the binding information (e.g., one or more client identifiers (i.e., “binding identifier”) and a policy server identifier (i.e., “binding identifier”)) as binding information 120 for future routing (i.e., “binding data is indexed”), [0073] i.e., Client identifiers may be obtained via extraction and stored, along with a policy identifier as binding information). 

(Renzullo suggests the routing engine stores the binding information (e.g., one or more client identifiers and a policy server identifier) as binding information 120 for future routing (see Para’s [0030] & [0068])).



While the combination of LI in view of Renzullo discloses assigning a binding identifier to the binding data in order to index the binding data (Renzullo, see Para’s [0022], [0026-0027], [0029] i.e., The user IDs are keys that are used to look up (i.e., “index”) the server (e.g., PCRF) that is assigned to a given client session. User IDs include keys that are indexed or associated with a serving PCRF and stored as binding information 120 in a binding (routing) table, a database, etc., [0030] i.e.,  MPSR 110 is configured to receive and/or intercept all messages, even messages from nodes and/or interfaces that communicate across different protocols, and extract and store the client identifiers and policy server identifiers as binding information so that future messages may be correlated to a same server that is assigned to that client and/or client session…MPSR 110 is configured to store the client identifier and the assigned policy server identifier for use in future routing decisions, [0031-0032] i.e., MPSR 110 utilizes the user IDs as keys to index, lookup, and/or otherwise determine which server is appropriate for all protocol messages communicated during one session [0068], & [0073]), LI in view of Renzullo does not disclose the 

McCann discloses a binding identifier at least one of: being specific to a session policy associated with a user equipment (see Para’s [0019] i.e., The present subject matter may also include a binding repository, such as a session binding repository (BSR), for maintaining binding records that associates a node and a given subscriber, session (i.e., “session policy”), and/or other identifiers, [0025] i.e., policy profile information associated with the mobile subscriber,  [0027-0029] i.e., binding record being specific to a session identifier (i.e., “session policy”) associated with the user, [0030] i.e., The ULR message may include identification information, such as a session ID (i.e., “session policy”) and a user name (e.g., an IMSI value), [0031] i.e., For example, DSR 104 may use identification information (e.g., a session ID (i.e., “session policy”) and/or a user identifier) as binding key information when querying DBR 102 or DB 128 for a relevant HSS binding record, [0066] i.e., HSS binding record may be generated and stored in DBR 102 indicating that the multiple HSSs are capable of processing Diameter messages associated with the given subscriber and/or session (i.e., “session policy”), & [0077-0078]). 

(McCann suggests the binding record is indexed by the DSR 104 (see Para [0031] i.e., binding key information when querying DBR 102 or DB 128 for a relevant HSS binding record) for appropriately routing messages to an appropriate HSS for processing see Fig. 3 & Para’s [0030-0031]). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the binding identifier used to index the binding data for routing messages of the user as disclosed in LI in view of Renzullo to be specific to a session policy associated with the user equipment such as the binding identification information disclosed in McCann who discloses the binding identification information is used to index binding records in a session binding repository according to a user identifier and session identifier as binding key information because the motivation lies in McCann for indexing the binding record for appropriately routing messages to an appropriate HSS for processing and servicing the received message according to the given user ID and session ID associated with the user. 

Regarding Claim 9, the combination of LI in view of Renzullo, and further in view of McCann discloses the first network device of claim 8, wherein the one or more processors, when receiving the binding request, are to: receive information relating to a network address of the second network device that distinguishes the second network device from a set of network devices associated with the user equipment, (LI, see Para [0208] i.e., The BSF 1328 maintains the information binding between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session… In operation (1303), the BSF 1328 notifies the S-PCF 1324 regarding the PCF binding information, which indicates the serving PCF of the peer PDU session (e.g., the T-PCF 1326). For example, the indication may include the network (e.g. IP) address of T-PCF or the identifier of the T-PCF).

Regarding Claim 10, the combination of LI in view of Renzullo, and further in view of McCann discloses the first network device of claim 8, wherein the one or more processors, when receiving the binding request, are to: receive information relating to one or more of a user identity associated with the user equipment (LI, see Para [0208] i.e., The S-PCF 1324 subscribes to receive the serving PCF of that peer PDU session by providing the IP address or the UE identifier to a Binding Selection Function (BSF) 1328), a network address of the user equipment (LI, see Para [0208] i.e., The S-PCF 1324 subscribes to receive the serving PCF of that peer PDU session by providing the IP address or the UE identifier to a Binding Selection Function (BSF) 1328), a data network name associated with the user equipment (LI, see Para [0081] i.e., DNN), a subscription permanent identifier (SUPI) of the user equipment (LI, see Para [0247] i.e., SUPI), or a group identifier of a set of user equipment that includes the user equipment. 

 Regarding Claim 11, the combination of LI in view of Renzullo, and further in view of McCann discloses the first network device of claim 8, wherein the one or more processors, when determining the association between the second network device and the user equipment, are to: determine that the second network device is a policy control function (PCF) device (LI, see Para [0208] i.e., The BSF 1328 maintains the information binding (i.e., “association”) between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session) that generated the access and mobility policy for the user equipment, (LI, see Fig. 15 i.e., mobility event notification 1501c. &  Para’s [0152] i.e., location area of the UE group & [0153] i.e., the SMF selects a PCF. In operation (906) The SMF 922 obtains operator policy from the selected PCF 926 & [0221] i.e., a UE mobility event occurs, and, when the PCF subscribes to UE mobility events, the SMF 1524 notifies relevant events to the PCF 1526. For example, the UE mobility event may be triggered when the UE moves in or out of an area of interest specified by the PCF, and the notification may indicate same…Fig. 15 illustrates use of a master PCF for jointly generating policies for correlated PDU sessions to facilitate P2P path optimization & [0222] i.e., P2P bridge selection or reselection by PCF 1526 defined by application location(s) and mobility event notification 1501c. (i.e., “access and mobility policy for the user equipment”)).   

Regarding Claim 12, the combination of LI in view of Renzullo, and further in view of McCann discloses the first network device of claim 8, wherein the one or more processors, when generating the binding data, are to: generate information relating to one or more of a user identity associated with the user equipment, a network address of the user equipment, a data network name associated with the user equipment, a subscription permanent identifier (SUPI) of the user equipment, a group identifier of a set of user equipment that includes the user equipment, or a network address of the second network device, (LI, see Fig. 13 i.e., steps 1302-1303 i.e., binding information generated by BSF 1328 & Para [0208] i.e., The BSF 1328 maintains the information binding between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session…In operation (1303), the BSF 1328 notifies the S-PCF 1324 regarding the PCF binding information, which indicates the serving PCF of the peer PDU session (e.g., the T-PCF 1326). For example, the indication may include the network (e.g. IP) address of T-PCF or the identifier of the T-PCF). 

Regarding Claim 13, the combination of LI in view of Renzullo, and further in view of McCann discloses the first network device of claim 8, wherein the one or more processors, when causing the action to be performed, are to: store, in a data structure (LI, see Fig. 22, Memory 2220), respective binding data associated with one or more user equipment (LI, see Para [0208] i.e., The BSF 1328 maintains (i.e., “store”) the information binding between PCF and PDU Session); update the data structure with the respective binding data associated with the one or more user equipment (LI, see Fig. 13, step 1307 i.e., Update PCF binding information & Para [0210]); and enable the respective binding data associated with the one or more user equipment to be identified, within the data structure (LI, see Fig. 13, step 1303 i.e., PCF binding notify & Para [0208] i.e., The BSF 1328 maintains the information binding between PCF and PDU Session…In operation (1303), the BSF 1328 notifies the S-PCF 1324 regarding the PCF binding information, which indicates the serving PCF of the peer PDU session (e.g., the T-PCF 1326). For example, the indication may include the network (e.g. IP) address of T-PCF or the identifier of the T-PCF), using one or more of the binding identifier (LI, see Para [0208] i.e., binding info & Renzullo, see Para’s [0030] & [0068]), a user identity associated with the one or more user equipment, a network address of the LI, see Para [0081] i.e., DNN), a subscription permanent identifier (SUPI) of the one or more user equipment (LI, see Para [0247] i.e., SUPI), or a group identifier of a set of user equipment that includes the one or more user equipment.  

Regarding Claim 14, the combination of LI in view of Renzullo, and further in view of McCann discloses the first network device of claim 8, wherein the one or more processors, when causing the action to be performed, are to: receive, from a third network device (LI, see Fig. 13 i.e., AF 1330), a query relating to the user equipment (LI, see Fig. 13 i.e., step 1301. AF request & Para [0208] i.e., In operation 1301), the AF 1330 sends an AF request…The AF request is transported to the current serving PCF (S-PCF) 1324 of the PDU session related to the AF request), wherein the third network device includes one of an application function (AF) device (LI, see Fig. 13 i.e., AF 1330 & Para [0208] i.e., In operation 1301), the AF 1330 sends an AF request) or a network exposure function (NEF) device; identify the respective binding data associated with the user equipment, (LI, see Para [0208] i.e., The BSF 1328 maintains the information binding (i.e., “association”) between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session & Para [0208] i.e., PDU session is associated with a UE according to UE IP address or identifier).

Identify, based on the respective binding data associated with the user equipment, the second network device associated with the user equipment (see Para [0208] i.e., In operation (1303), the BSF 1328 notifies the S-PCF 1324 regarding the PCF binding information, which indicates the serving PCF of the peer PDU session (e.g., the T-PCF 1326). For example, the indication may include the network (e.g. IP) address of T-PCF or the identifier of the T-PCF) 

LI does not disclose transmitting, to the third network device, information identifying the second network device. However the claim feature would be rendered obvious in view of Renzullo et al. US (2016/0373348).   

Renzullo discloses transmitting, to a third network device (see Para [0002] i.e., For example, an access node (e.g., an application function (AF), may establish a policy session with a PCRF to obtain policy and charging instructions for sessions involving a given client), information identifying the second network device (see Para’s [0002] i.e., policy obtained by AF & [0030] i.e., policy server identifiers (i.e., “binding identifier”) as binding information (i.e., “binding data”) & [0068]). 

(Renzullo suggests the application function obtains policy and charging instructions for sessions involving a given client (see Para’s [0002], [0030], & [0068])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first network device which generates the binding data information as disclosed in LI to transmit or send, to the third network device or AF, the binding data information based on the teachings of Renzullo who discloses the AF obtaining binding identifier information sent from a network device which identifies a policy server because the .  

5.	Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over LI et al. US (2019/0158408) in view of Renzullo et al. US (2016/0373348), and further in view of McCann et al. US (2012/0225679) as applied to claim 1 above, and further in view of LI et al. US (2018/0352050).

Regarding Claim 7, the combination of LI in view of Renzullo discloses the method of claim 1, wherein causing the action to be performed comprises:  receiving, from a third network device (LI, see Fig. 13 AF 1330 & Para [0208] i.e., AF request), a query relating to a group identifier (LI, see Para’s [0081] i.e., The PDU sessions may be identified in the message (e.g. AF request) for example using identifiers of the sessions, identifiers of associated UEs, an identifier of a group of UEs & [0208] i.e., AF request), wherein the third network device includes one of an application function (AF) device (LI, see Fig. 13 i.e., AF 1330 & Para [0208] i.e., AF request) or a network exposure function (NEF) device, and wherein the group identifier identifies one or more machine-to-machine user equipment (LI, see Para’s [0007], [0024] i.e., peer-to-peer (P2P) communications between UE’s & [0081] i.e., identifier of a group of UEs & Renzullo, see Para [0017]); identifying respective binding data associated with the one or more machine-to-machine user equipment, (LI, see Para’s [0081] & [0208] i.e., The BSF 1328 maintains the information binding between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session). 

identifying, based on the respective binding data associated with the one or more machine-to-machine user equipment (LI, see Fig. 13 i.e., 1302. PCF Binding Info & Para [0024]), one or more policy control function (PCF) devices associated with the one or more machine-to-machine user equipment, (LI, see Para’s [0081] & [0208] i.e., The BSF 1328 maintains the information binding between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session…In operation (1303), the BSF 1328 notifies the S-PCF 1324 regarding the PCF binding information, which indicates the serving PCF of the peer PDU session (e.g., the T-PCF 1326)).

While LI discloses transmitting the binding information identifying the one or more PCF devices (see Fig. 13 i.e., PCF binding info & Para [0208] i.e., The BSF 1328 maintains the information binding between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session), LI does not disclose and transmitting, to the third network device, a list identifying the one or more PCF devices. However the claim feature would be rendered obvious in view of Renzullo et al. US (2016/0373348).   

Renzullo discloses transmitting, to a third network device (see Para [0002] i.e., For example, an access node (e.g., an application function (AF), may establish a policy session with a PCRF to obtain policy and charging instructions for sessions involving a given client), binding information identifying policy servers for the UE (see Para’s [0002] i.e., policy obtained by AF & [0030] i.e., policy server identifiers (i.e., “binding identifier”) as binding information (i.e., “binding data”) & [0068]). 

(Renzullo suggests the application function obtains policy and charging instructions for sessions involving a given client (see Para’s [0002], [0030], & [0068])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first network device which generates the binding data identifying the one or more PCF devices as disclosed in LI to transmit or send, to the third network device or AF, the binding data identifying the one or more PCF devices based on the teachings of Renzullo who discloses the AF obtaining binding identifier information sent from a network device because the motivation lies in Renzullo that the application function (AF) obtains policy and charging instructions for sessions involving a given client for appropriately routing the traffic of the session in the network system.  

The combination of LI in view of Renzullo does not disclose a list identifying the one or more PCF devices. However the claim feature would be rendered obvious in view of LI et al. US (2018/0352050).

LI discloses a list identifying the one or more PCF devices is maintained (see Para [0083] i.e., In some embodiments, the ADR 505 is configured to receive and store a list of subscriber PCFs)

see Para [0083])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the binding data identifying the one or more PCF devices transmitted as binding information as disclosed in LI in view of Renzullo to be transmitted as a list identifying the one or more PCF devices maintained by a network device such as the list disclosed in the teachings of LI because the motivation lies in LI for managing the list identifying the one or more PCF devices as binding information based on an AF request or application data changes relevant to operation of the PCFs for adapting to changes in the network system. 

6.	Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over LI et al. US (2019/0158408) in view of McCann et al. US (2012/0225679) as applied to claim 15 above, further in view of Renzullo et al. US (2016/0373348),and further in view of LI et al. US (2018/0352050).

Regarding Claim 20, the combination of LI in view of McCann discloses the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to cause the action to be performed, cause the one or more processors to: receiving, from an application function (AF) device (LI, see Fig. 13 AF 1330 & Para [0208] i.e., AF request), a query relating to a group identifier (LI, see Para’s [0081] i.e., The PDU sessions may be identified in the message (e.g. AF request) for example using identifiers of the sessions, identifiers of associated UEs, an identifier of a group of UEs & [0208] i.e., AF request), and wherein the group identifier identifies one or more machine-to-machine user equipment (LI, see Para’s [0007], [0024] i.e., peer-to-peer (P2P) communications between UE’s & [0081] i.e., identifier of a group of UEs & Renzullo, see Para [0017]); identify respective binding data associated with the one or more machine-to-machine user equipment, (LI, see Para’s [0081] & [0208] i.e., The BSF 1328 maintains the information binding between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session). 

identify, based on the respective binding data associated with the one or more machine-to-machine user equipment (LI, see Fig. 13 i.e., 1302. PCF Binding Info & Para [0024]), one or more policy control function (PCF) devices associated with the one or more machine-to-machine user equipment; (LI, see Para’s [0081] & [0208] i.e., The BSF 1328 maintains the information binding between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session…In operation (1303), the BSF 1328 notifies the S-PCF 1324 regarding the PCF binding information, which indicates the serving PCF of the peer PDU session (e.g., the T-PCF 1326)).

While LI discloses transmitting the binding information identifying the one or more PCF devices (see Fig. 13 i.e., PCF binding info & Para [0208] i.e., The BSF 1328 maintains the information binding between PCF and PDU Session, i.e. indicating which PCF is serving which PDU session), LI in view of McCann does not disclose transmitting, to 

Renzullo discloses transmitting, to an AF device (see Para [0002] i.e., For example, an access node (e.g., an application function (AF), may establish a policy session with a PCRF to obtain policy and charging instructions for sessions involving a given client), binding information identifying policy servers for the UE (see Para’s [0002] i.e., policy obtained by AF & [0030] i.e., policy server identifiers (i.e., “binding identifier”) as binding information (i.e., “binding data”) & [0068]). 

(Renzullo suggests the application function obtains policy and charging instructions for sessions involving a given client (see Para’s [0002], [0030], & [0068])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first network device which generates the binding data identifying the one or more PCF devices as disclosed in LI in view of McCann to transmit or send, to the third network device or AF, the binding data identifying the one or more PCF devices based on the teachings of Renzullo who discloses the AF obtaining binding identifier information sent from a network device because the motivation lies in Renzullo that the application function (AF) obtains policy and charging instructions for sessions involving a given client for appropriately routing the traffic of the session in the network system.  



LI discloses a list identifying the one or more PCF devices is maintained (see Para [0083] i.e., In some embodiments, the ADR 505 is configured to receive and store a list of subscriber PCFs)

(LI suggests the list of subscriber PCFs which are stored is based on an AF request or application data changes relevant to operation of the PCFs (see Para [0083])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the binding data identifying the one or more PCF devices transmitted as binding information as disclosed in LI in view of McCann, and further in view of Renzullo to be transmitted as a list identifying the one or more PCF devices maintained by a network device such as the list disclosed in the teachings of LI because the motivation lies in LI for managing the list identifying the one or more PCF devices as binding information based on an AF request or application data changes relevant to operation of the PCFs for adapting to changes in the network system. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ADNAN BAIG/Primary Examiner, Art Unit 2461